Name: Commission Regulation (EEC) No 2683/81 of 16 September 1981 abolishing the countervailing charge on apples originating in Chile
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 263/20 Official Journal of the European Communities 17 . 9 . 81 COMMISSION REGULATION (EEC) No 2683/81 of 16 September 1981 abolishing the countervailing charge on apples originating in Chile whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of apples other than cider apples originating in Chile can be abolished. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1116/81 (2), and in particular the second subparagraph of Article 27 (2) [ thereof, Whereas Commission Regulation (EEC) No 2049/81 of 20 July 1981 (3), as last amended by Regulation (EEC) No 2608/81 (4), introduced a countervailing charge on apples other than cider apples originating in Chile ; Whereas for this product originating in Chile there were no prices for six consecutive working days ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2049/81 is hereby repealed . i Article 2 This Regulation shall enter into force on 17 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 September 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . ( 2) OJ No L 118 , 30 . 4 . 1981 , p . 1 . (') OJ No L 200, 21 . 7. 1981 , p . 40 . 4 OJ No L 254, 9 . 9 . 1981 , p . 6 .